
	

113 HR 4750 IH: Standard of Care Protection Act of 2014
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4750
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mr. Gingrey of Georgia (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To clarify the treatment of health care provider standards of care under Federal health care
			 provisions.
	
	
		1.Short titleThis Act may be cited as the Standard of Care Protection Act of 2014.
		2.Rule of construction regarding health care provider standards of care
			(a)Maintenance of state standardsThe development, recognition, or implementation of any guideline or other standard under any
			 Federal health care provision shall not be construed—
				(1)to establish the standard of care or duty of care owed by a health care provider to a patient in
			 any medical malpractice or medical product liability action or claim; or
				(2)to preempt any standard of care or duty of care, owed by a health care provider to a patient, duly
			 established under State or common law.
				(b)DefinitionsFor purposes of this Act:
				(1)Federal health care provisionThe term Federal health care provision means any provision of the Patient Protection and Affordable Care Act (Public Law 111–148), title
			 I or subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), or title XVIII or XIX of
			 the Social Security Act.
				(2)Health care providerThe term health care provider means any individual or entity—
					(A)licensed, registered, or certified under Federal or State laws or regulations to provide health
			 care services; or
					(B)required to be so licensed, registered, or certified but that is exempted by other statute or
			 regulation.
					(3)Medical malpractice or medical product liability action or claimThe term medical malpractice or medical product liability action or claim means a medical malpractice action or claim (as defined in section 431(7) of the Health Care
			 Quality Improvement Act of 1986 (42 U.S.C. 11151(7))) and includes a
			 liability action or claim relating to a health care provider’s
			 prescription or provision of a drug, device, or biological product (as
			 such terms are defined in section 201 of the Federal Food, Drug, and
			 Cosmetic Act or section 351 of the Public Health Service Act).
				(4)StateThe term State includes the District of Columbia, Puerto Rico, and any other commonwealth, possession, or
			 territory of the United States.
				3.Preservation of State lawNo provision of the Patient Protection and Affordable Care Act (Public Law 111–148), title I or
			 subtitle B of title II of the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152), or title XVIII or XIX of the Social Security
			 Act shall be construed to preempt any State or common law governing
			 medical professional or medical product liability actions or claims.
		
